
	
		II
		111th CONGRESS
		1st Session
		S. 158
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Ms. Snowe (for herself,
			 Mr. Kerry, Mr.
			 Brown, and Mrs. Lincoln)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to expand the availability of industrial development bonds to facilities
		  manufacturing intangible property.
	
	
		1.Expansion of availability of industrial
			 development bonds to facilities manufacturing intangible property
			(a)Expansion to intangible property
				(1)In generalThe first sentence of section 144(a)(12)(C)
			 of the Internal Revenue Code of 1986 (defining manufacturing facility) is
			 amended—
					(A)by inserting , creation, 
			 after used in the manufacturing, and
					(B)by inserting or intangible property
			 which is described in section 197(d)(1)(C)(iii) before the period at
			 the end.
					(2)ClarificationThe last sentence of section 144(a)(12)(C)
			 of such Code is amended to read as follows:
					
						For
			 purposes of the first sentence of this subparagraph, the term
			 manufacturing facility includes—(i)facilities which are functionally related
				and subordinate to a manufacturing facility (determined without regard to this
				clause), and
						(ii)facilities which are directly related and
				ancillary to a manufacturing facility (determined without regard to this
				clause) if—
							(I)such facilities are located on the same
				site as the manufacturing facility, and
							(II)not more than 25 percent of the net
				proceeds of the issue are used to provide such
				facilities.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to bonds issued after the date of the enactment of
			 this Act.
			
